By the Court,
Brown J.:
This is a motion to compel the complainant to elect whether he will proceed in this suit or a suit at law, alleged to be for the same cause of ■action.
I have already held that a plea in abatement of the pendency of the other suit will not lie in either case, but it is equally clear that where two suits are substantially for the same cause of action the complainant should elect in which suit he will proceed, for the defendant should not be harassed and annoyed by oppressive litigation. (Barb. Ch. Prac., 346; 1 Dan. Ch. Prac., 658.)